Citation Nr: 1730849	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must again remand the Veteran's claim of entitlement to an increased rating for a left knee disability.  While the Board regrets this delay, additional development is required in order to fairly decide the Veteran's claim. 

In July 2016, the Board, noting that the Veteran received ongoing medical treatment from Tinker Air Force Base (AFB), directed the AOJ to attempt to obtain records from Tinker AFB dated from October 2012 to the present.  Indeed, a VA medical record dated November 2015 indicated that the Veteran received treatment from Tinker AFB at that time.  Pursuant to the Board's remand, in October 2016 and December 2016, the AOJ submitted requests to VA's Records Management Center (RMC) requesting the Veteran's "service treatment records" from Tinker AFB.  In March 2017, the RMC responded that the Veteran's service treatment records from Tinker AFB were unavailable.  The Board notes that the medical records in question are not, in fact, service treatment records, but are instead post-service medical records.  The Board further notes that the AOJ did not request such records directly from the 72nd Medical Group, Tinker AFB, before determining that such records were unavailable.  Accordingly, the AOJ should make an additional request for the Veteran's post-service medical records dating since October 2012 directly to the 72nd Medical Group, Tinker AFB, or to the appropriate repository of such records. 

Additionally, in July 2016, the Board remanded the Veteran's claim, in part, to afford him with a VA examination addressing the current severity of his left knee disability.  The Veteran underwent such an examination in October 2016.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the October 2016 examination report is inadequate.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any appropriate releases from the Veteran, obtain all records from the 72nd Medical Group, Tinker AFB, relating to the Veteran's post-service medical treatment received since October 2012.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's left knee disability.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

3.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




